DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    85
    382
    media_image1.png
    Greyscale

Status of the Claims
Claims 1 – 14 and 16 – 17 are pending in the instant application.

Election/Restriction
Applicant’s election of Group I (claims 1 – 7 and 17), drawn towards a method for the synthesis of a compound of general formula I, in the reply filed on September 20, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 8 – 14 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions of Groups II – VII, there being no allowable generic or linking claim.
	Further, Applicant has specifically elected the compound as presented below:

    PNG
    media_image2.png
    244
    471
    media_image2.png
    Greyscale

Search: The compound as elected by the Applicant was found to be free of prior art. Therefore, search has been further expanded to the full scope of the instant claims 1 – 7 and 17. No prior art was found.
This application is in condition for allowance except for the presence of claims 8 – 14 and 16 directed to the inventions of Groups II – VII non-elected without traverse. Accordingly, claims 8 – 14 and 16 have been cancelled.

Information Disclosure Statement
The information disclosure statement filed on February 11, 2020 has been considered by the examiner.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Michael Whitham, on December 22, 2021.
	The application has been amended as follows:
	Claim 1, page 2 lines 19-20:
The phrase “… wherein Y is an optionally substituted C1-C10 alkyl group, a group of structure VIII …” should read as “… wherein Y is an optionally substituted C1-C10 alkyl group, or a group of structure VIII …”.


Page 3, line 12: The phrase “… trimethylsilyl, dimethyltertbutylsilyl …” should read as “… trimethylsilyl, and dimethyltertbutylsilyl …”.
Page 3, lines 14-15: The phrase “… beta-D-glucoside, alpha-D-mannoside …” should read as “… beta-D-glucoside, and alpha-D-mannoside …”.

	Claim 17, page 11 lines 1-2:
The phrase “… selected from a halogen, like Cl or Br, or an OH group …” should read as “… selected from a halogen,

	CANCEL claims 8 – 14 and 16.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the WIPO Publication 2015023355 A1 (Flygare), as disclosed in the information disclosure statement filed on February 11, 2020. Flygare teaches (see, Figure 6B) a method of preparing the compound 55g comprising reacting the compounds 55f and 53h as presented below:

    PNG
    media_image3.png
    335
    836
    media_image3.png
    Greyscale

	The compound 53h is presented below:

    PNG
    media_image4.png
    257
    410
    media_image4.png
    Greyscale

	Flygare teaches the method of using the compounds 55f (instant formula III) and 53h (instant formula II) to prepare the compound 55g. However, Flygare does not explicitly teach or provide sufficient guidance for the method, wherein the variables X2 (in the formula II) and L and R3 (in the formula III) are selected from the Markush groups as recited in the instant claims. Therefore, the instant claims are considered allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 7 and 17 are now allowed.
Claims 8 – 14 and 16 are cancelled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sagar Patel/Examiner, Art Unit 1626      

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626